DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03 March 2021 has been entered.
An Examiner’s Amendment has been entered with this office action.
Claims 1-5, 9-15 and 19-22 are allowed, reasons follow. 


	Response to Arguments
For clarity of the record, Examiner would like to note that the amended claims submitted 03 March 2021 in combination with Applicant’s remarks (see Remarks 03 March 2021), with respect to the 35 USC 112(a) and 112(b) rejections have been fully considered and are persuasive.  The 35 USC 112(a) and (b) rejections of all pending claims have been withdrawn. 



EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Atty. Ryan Spanheimer (Reg #73,977) on 23 March 2021.

The application has been amended as follows: 
Claim 1 has been amended as follows:
the limitation “when the self-test passes, receiving user input adjusting a designated protection territory, of the smart microwave sensor module, defining a secured area;” in Claim 1, lines 3-4, has been replaced with - - when the self-test passes, receiving user input defining a designated protection territory, of the smart microwave sensor module, establishing a secured area; - -

Claim 11 has been amended as follows:
the limitation “when the self-test passes, receiving user input adjusting a designated protection territory, of the smart microwave sensor module, defining a secured area;” in Claim 11, lines 5-7, has been replaced with - - when the self-test passes, receiving user input defining a designated protection territory, of the smart microwave sensor module, establishing a secured area; - -
(End Examiner’s Amendment)
Allowable Subject Matter
Claims 1-5, 9-15 and 19-22 are allowed.
The following is an examiner’s statement of reasons for allowance: While Matsuoka et al., US Pg-Pub 2015/0276238 teaches a method and system for sampling signal data from a smart microwave sensor to detect a position and moving direction of a user within a secured area to track the user within the area in order to activate or deactivate controlled devices; and Izumi et al., US Pg-Pub 2003/0112142 teaches using signal data of a microwave sensor to detect a velocity, position and moving direction in a secure area to track a route of a person; and Babich, et al., US Pg-Pub 2006/0125621 teaches receiving user input adjusting a designated protection territory and verifying that the designated territory conforms to the user input; and lyons et al., US 5,839,096 teaches self-testing microwave sensors when the sensor system is initialized; none of the references, alone or in reasonable combination, teach or fairly suggest all of the limitations of the claimed invention, particularly:
(Claim 1)
when the self-test passes, receiving user input defining a designated protection territory, of the smart microwave sensor module, establishing a secured area
(Excerpted; Examiner emphasis added)

Independent claim 11 recites substantively the same subject matter identified with respect to claim 1 above. Accordingly, mutatis mutandis, these claims are likewise persuasive for the above noted reason(s).

	
The dependent claims, being definite, fully enabled, further limiting, and dependent upon the independent claims, are likewise persuasive for at least the above noted reason(s). 

It is for these reasons that Applicants’ invention defines over the prior art of record.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T SANDERS whose telephone number is (571)272-5591.  The examiner can normally be reached on Generally Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.T.S./Examiner, Art Unit 2119                                                                                                                                                                                                        
/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119